Title: The Commissioners’ Accounts with Ferdinand Grand: Doit Compte des Etats Unis par Messieurs Franklin, Lee et Adams chez Fd. Grand, 12 November 1778 – 11 February 1779
From: Franklin, Benjamin,Lee, Arthur,Adams, John
To: First Joint Commission at Paris


     
      
       12 Nov. 1778 – 11 Feb. 1779
      
     
    
     
      1778
      
      
      Debit
      Credit
     
     
      Novemb.
      12
      Pour Solde du précédent Compte.
      
      
      
      439728.
      15.
      7.
     
     
      
      
      Pour une traite de Mr. Hy. Laurens Président du 7. 9bre. 1777. à 30. jours de vue, dont ces Mrs. ont été debités deux fois au lieu d’une.
      
      
      
      900.
      
      
     
     
      
      12
      Acceptation de M. B. Franklin à une traite de J. Philips du 28. Septemb. à uso
      1200.
      
      
      
      
      
     
     
      
      17
      Payé à Mr. Arthur Lée sur recu
      4800.
      
      
      
      
      
     
     
      
      18
      Acceptation de Mr. B. Franklin, à traite de Ph. Hancock de Bruxelles du 2. 7bre. à vue
      124.
      5.
      9.
      
      
      
     
     
      
      23
      Acceptation de M. B. Francklin à traite de Daroy et Moylan du 17. 9bre. à vue
      246.
      15.
      
      
      
      
     
     
      
      28
      Mandat de Mrs. Lée et Adams à John Brown
      480.
      
      
      
      
      
     
     
      
      28
      Acceptation de Mrs. B. Franklin à traite de Rt. Niles de Bordeaux du 9. 9bre. à vue
      240.
      
      
      
      
      
     
     
      
      30
      Mandat de Mrs. Franklin, Lee et Adams a J. Adams
      240.
      
      
      
      
      
     
     
      
      30
      Mandat de M. John Adams a Son ordre
      285.
      
      
      
      
      
     
     
      Decembre
      1
      Mandat de Mrs. Franklin, Lée et Adams à La plaine
      840.
      
      
      
      
      
     
     
      
      2
      Mandat de M. J. Adams payé à Jardy
      265.
      10.
      
      
      
      
     
     
      
      4
      Autre de Mrs. Franklin, Lée et Adams à Luther Turner
      240.
      
      
      
      
      
     
     
      
      7
      Acceptation de Mr. B. Franklin, traite de J. D. Schweighauser de Nantes du 17. 9bre. à 8 jours de date.
      9954.
      18.
      
      
      
      
     
     
     
      
      14
      Mandats de Mrs. Franklin, Lee et Adams à L. Brook 288. à R. Brook 288. à A. Blée C. Blue, Coggeshall, E. Butes, G. Sugar 192. chaque
      1344.
      
      
      
      
      
     
     
      
      14
      Acceptation de B. Francklin, à traite de Horneca Fizeaux & C. d’Amsterdam du 12. 9bre. à vue
      114.
      11.
      
      
      
      
     
     
      
      16
      Payé à Mr. J. Adams Sur Son reçu
      2400.
      
      
      
      
      
     
     
      
      16
      Payé à Mrs. Franklin et Adams sur recu
      5000.
      
      
      
      
      
     
     
      
      19
      Acceptation de M. Arthur Lée a traite de Th. Diggs de Bristol, du 5. Xbre à un jour de vue, sur A. Johnston
      803.
      13.
      3.
      
      
      
     
     
      
      28
      Acceptation de M. B. Francklin a traite de Greenleaf de Rotterdam du 11. Xbre. a vue
      159.
      
      
      
      
      
     
     
      
      28
      Mandat de Mrs. Franklin, Lée et Adams, du 24 Courant
      480.
      
      
      
      
      
     
     
      
      29
      Ditto de Mrs. Franklin et Adams à Young
      240.
      
      
      
      
      
     
     
      
      30
      Acceptation de M. B. Francklin, à traite de W. Bingham de la Martinique du 16 Juillet à 3 mois de vue
      600.
      
      
      
      
      
     
     
      
      31
      Mandat de Mr. B. Franklin
      2400.
      
      
      
      
      
     
     
      
      31
      Acceptations de Mr. B. Franklin du 19 Xbre. à deux traites du Loan office, du 31. 8bre. de 1500. et du 9. 9bre. de 600.
      2100.
      
      
      
      
      
     
     
      1779
      
      
      
      
      
      
      
      
     
     
      Janvier
      2
      Mandats de Mrs. Franklin Lée et Adams à R. Moor 360. à Hyfield et J. M. Carthy 192. chaque, R. Robinson, Shoemaker, J. Cobb, J. Williamson 240. chaque, Wm. Doliver 144
      1848.
      
      
      
      
      
     
     
      
      2
      Acceptation de Mr. B. Franklin du 1er. Janvr. a traite du Loan office du 20. 8bre. ord. N. Gilman.
      120.
      
      
      
      
      
     
     
     
      
      4
      Mandat de Mr. B. Franklin du 29 Xbre. à Par ordre
      131.
      10.
      
      
      
      
     
     
      
      5
      Acceptation de Mr. B. Franklin à traite de Wm. Bingham du 26. Juillet, à 3 mois vue
      6600.
      
      
      
      
      
     
     
      
      7
      Mandats de Mrs. Franklin, Lée et Adams du 6 Courant à Rt. Niles 288., Meredith 192., J. Brehon, J. Verbers 240. chaque
      960.
      
      
      
      
      
     
     
      
      8
      Mandat de Mrs. Franklin et Adams à Rt. Niles
      192.
      
      
      
      
      
     
     
      
      8
      Acceptation de Mrs. Lée et Adams, à traite de Wm. Lée de Francfort du 4 Xbre. à un mois de date
      24000.
      
      
      
      
      
     
     
      
      9
      Acceptation de Mr. B. Francklin du 30. 7bre. à traite de Wm. Bingham de la Martinique du 15. Juillet a 3 mois vue
      4400.
      
      
      
      
      
     
     
      
      9
      Acceptation de Mr. B. Franklin du 31. 8bre. à la traite de Wm. Bingham du 11 Août. à 2 mois de vue
      4144.
      18.
      
      
      
      
     
     
      
      12
      Acceptation de Mrs. Lée et Adams au Mandat de R. Izard à vue
      12000.
      
      
      
      
      
     
     
      
      12
      Payé à M. Arthur Lée sur reçu.
      4800
      
      
      
      
      
     
     
      
      12
      Payé à Mrs. Francklin et Adams sur reçu
      4800.
      
      
      
      
      
     
     
      
      19
      Mandat de Mrs. Francklin Lée et Adams, a officers
      240.
      
      
      
      
      
     
     
      
      19
      Pour une remise de J. Williams sous ce Compte a été crédité mal à propos
      2400.
      
      
      
      
      
     
     
      
      22
      Mandats de Mrs. Lée et Adams à S. Merchant à J. Arnold 240. chaque
      480.
      
      
      
      
      
     
     
      
      26
      Acceptation de M. Francklin, à traite de Wm. Bingham du 10 Août. à 2 mois de vue
      15000.
      
      
      
      
      
     
     
     
      
      26
      Acceptations de Mr. B. Franklin à 74. traites du Loan office, 4 de ces traites sont acceptés du 24. Xbre., 14 du 16 ditto, 18 du 22 ditto, et 38 du 19 ditto
      34950.
      
      
      
      
      
     
     
      
      28
      Mandat de Mrs. Franklin et Adams à Hog 240. W. Davis 240
      480.
      
      
      
      
      
     
     
      Fevrier
      6
      Acceptation du Dr. Francklin du 26. Xbre. à 14. traites du Loan office et du 27. Xbre. à 34 autres aussi du Loan office
      43260.
      
      
      
      
      
     
     
      
      6
      Acceptation du Doctr. Franklin à une traite de Schweighauser de Nantes du 16. Janvr. à 10 jours de date
      10550.
      
      
      
      
      
     
     
      
      8
      Ditto
      19450.
      
      
      
      
      
     
     
      
      11
      Payé à Mr. Arthur Lée sur reçu
      12000.
      
      
      
      
      
     
     
      
      11
      Ports de Lettres, Paquets, Comissions &c
      318.
      9.
      
      
      
      
     
     
      
      11
      Pour solde il revient a ces Messieurs
      202946.
      5.
      7.
      
      
      
     
     
      
      
      
      L440628.
      15.
      7.
      L440628.
      15.
      7.
     
    
   
      Ainsi arété quadruple sauf Erreur ou Omission
      Paris le 11. Fevrier 1779
      Grand
     
     